DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. On page 26, the Applicant argues that “The amended claim 1 recites that, first somatosensory information of a first side of a limb of a user is acquired for automatically determining inner and outer sides of limbs according to the reference information. Based on the determination result (e.g., the device is worn on the inner side or outer side of the limb), automatic setting can be performed on the device worn by the user, so that the user does not need to worry about wearing the device at the right side or wrong side of the limb, thereby user experience can be enhanced.” This argument is fully considered but is not convincing. As currently recited, the claims do not require “automatic setting can be performed on the device worn by the user”. The claim only requires that a determination to be made regarding the side of the limb and to only continue acquiring somatosensory information in response to identifying the inner side of the limb (emphasis added). See claim 1 which recites the limitation “wherein the executing an operation according to the identification result comprises: continuously acquiring somatosensory information of the user at the first side in response to identifying that the first side is the inner side of the limb”. A person of ordinary skills in the art would not construe the current claims to mean “automatic setting can be performed on the .
On page 27, the Applicant argues that Bly does not disclose the claimed limitations because Bly does not automatically adjust the setting for the device to operate properly. This argument is not convincing since the claims, as currently recited, do not disclose nor do they require any limitations requiring automatically adjusting the settings based on determining inner/outer limb. Rather, the claim requires to continue executing the operation in response to determining the first side being the inner side. Thus, the only adjustment of setting required is to seize or continue operation based on determining the position of the wearable. The examiner understands Bly to teach this limitation. 
The remaining arguments of the Applicant rely on the same argument as mentioned above. Therefore, since Bly is still considered to teach the limitations of the claim 1 as proposed, the reference of Luna does not need to be addressed. The finality of rejections are maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/             Examiner, Art Unit 3792                                                                                                                                                                                           
/REX R HOLMES/             Primary Examiner, Art Unit 3792